Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 6/08/21.  Claims 1 and 3-12 are pending.  Claim 2 has been canceled.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawings filed 6/08/21 are approved.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, “the vertical bracket” lacks antecedent basis.  It appears applicant intended to recite “the support”?

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SU 578950-A to Hechaev et al.in view of U.S. Patent 5,575,534 to Yu.
Hechaev a chair considered to meet the limitation of stool, comprised of a base 14, a support 2 extending vertically from the base having a sear 8 attached to the top end thereof opposite the base, a foot rest 11 adjustable attached to the support 2 with adjustable portion 12-13, a back support 9 having a horizontal portion and a vertical portion and a lumbar portion 10 adjustably connected to the back support with tightening screw [unlabeled].  
	Hechaev fails to provide a first elongated slot in a horizontal portion of the back support 9 a second elongated slot in a vertical portion of the back support 9.
	Yu teaches that at the time of the effective filing date of the invention it was known to provide a horizontal portion 320 of a backrest support with an elongated slot 321 for receipt of fastening means 232/bolt and a vertical portion 310 with elongated slot 311 for receipt of fastening means/bolt 132.  While the specification refers to elements 311 and 321 as holes, Figure 13 clearly illustrates the holes are provided as elongated slots. 
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the back support of Hechaev could have been provided with the horizontal and vertical slots taught by Yu to provide a guide track for the fastening members.  Alternatively, it would have been obvious to have substituted the entire back support assembly of Yu for that of Hechaev.  It would been nothing other than an obvious substitution of one back support assembly for another absent any unexpected or unpredictable results.  The provision of slots and/or 
	With respect to claims 11 and 12, PHOSITA would recognize the sections circled in the marked up figure below as the claimed bolts.

    PNG
    media_image1.png
    801
    690
    media_image1.png
    Greyscale


Claim 9, as best understood, is are rejected under 35 U.S.C. 103 as being unpatentable over SU 578950-A to Hechaev et al. as modified by of U.S. Patent 5,575,534 to Yu above, further in view of U.S. Patent 1,723,363 to McArdle.
Hechaev et al. as modified by Yu above provides each of the elements of the claim except for a bracket about the vertical support having a hole that selectively aligns 
McArdle teaches that at time of the invention it was known to provide an adjustable foot rest assembly having a bracket 16 fit about the vertical support 11 of a stool.  The support having a plurality of vertically spaced holes for 11e for receiving a locking pin 18 which passes through a hole16a in the bracket to provide for adjustability of a foot rest 17.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the adjustable foo rest assembly of McArdle could have been substituted for the adjustable foot rest assembly of Hechaev.  It would have been nothing other than obvious substitution of one known adjustable foot rest assembly for anther absent any unexpected or unpredictable results.
All the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of providing a vertically adjustable foot rest to a vertical support of a stool.

Claims 7, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  while many of individual features of the claims are provided in various combinations in the prior art of record the claimed combinations are not adequately suggested.

Applicant’s arguments filed 6/0/21, with respect to the rejections of claims under Hechaev and Eppler not providing the claimed first and second slots have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection has been made using U.S. Patent 5,757,534 to Yu as teaching that the slots were known at the time of the effective filing date of the invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

U.S. Patent 3,278,229 to Bates provides holes 28 in vertical support 22 for receiving locking pin 56 of an adjustable foot rest 60.

Note U.S. Patent 2,054,557 to Cramer et al, previously made of record, which provides a series of holes 48 along the horizontal portion of a back support and series of holes 50 along the vertical portion of a back support.  A slot is recognized in the as a mechanical equivalent in the mechanical arts to a series of holes to PHOSITA.
U.S. Patent 1,401,834 to Tretter provides a foot rest 38 having a horizontal bar 39 received in one of a plurality of notches 40 on the back of a chair support 7.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/           Primary Examiner, Art Unit 3636